Citation Nr: 1506503	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-25 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for bilateral restless leg syndrome. 

5.  Entitlement to service connection for a kidney disorder. 
 
6.  Entitlement to service connection for low back disorder, to include traumatic arthritis. 

7.  Entitlement to service connection for right hip disorder, to include traumatic arthritis. 

8.  Entitlement to service connection for left hip disorder, to include traumatic arthritis. 

9.  Entitlement to service connection for cervical spine disorder, to include traumatic arthritis. 

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to June 1969. 

The matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  

The Board notes that, in a July 2013 statement of the case, the RO also addressed a separate general issue of entitlement to service connection for traumatic arthritis.  However, at the Board hearing, the Veteran specifically testified that he was claiming service connection for traumatic arthritis of the back, hips, and neck.  Additionally, while it was noted that he had arthritis of the hands, service connection for such was not being claimed.  Therefore, for clarification purposes, the Board has reacharacterized the issues on appeal as set forth on the front page of this decision.  

In September 2014, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the file.  The record was held open for 60 days until November 16, 2014 to allow the Veteran to submit additional evidence. 

In November 2014, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2014).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in August 2013.  In turn, a waiver of this additional evidence was not necessary.  Regardless, the Board may properly consider such evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that with the exception of additional evidence submitted in November 2014 by the Veteran, September 2014 lay statements from the Veteran, a supervisor, friends, and his spouse and the Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

In a September 2014 statement, the Veteran appeared to raise claims to reopen his previously denied claims for service connection for skin cancer and diabetes mellitus, type II.  However, these matters have not been adjudicated by the AOJ.  Moreover, in an October 2014 medical opinion, the Veteran's physician indicated that the Veteran suffered from arthritis of his knees due to his duties in service.  The AOJ has not specifically adjudicated  disorders of the knees.  As such, these matters have also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the September 2014 Board hearing and in a statement received in November 2014, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for an ulcer disorder, anemia, sleep apnea, bilateral restless leg syndrome, and a kidney disorder.    

2.  Resolving all doubt in favor of the Veteran, degenerative disc disease of the thoracolumbar spine is causally related to his active duty service.  

3.  Resolving all doubt in favor of the Veteran, degenerative changes of the right hip are causally related to his active duty service.  

4.  Resolving all doubt in favor of the Veteran, degenerative changes of the left hip are causally related to his active duty service.  

5.  Resolving all doubt in favor of the Veteran, degenerative disc disease of the cervical spine is causally related to his active duty service.  

6.  The Veteran's PTSD has been linked by medical evidence to his in-service stressors, which are consistent with the circumstances of his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for an ulcer disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for anemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for bilateral restless leg syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a kidney disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The criteria for a grant of service connection for degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.303 (2014).

7.  The criteria for a grant of service connection for degenerative changes of the right hip have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.303 (2014).

8.  The criteria for a grant of service connection for degenerative changes of the left  hip have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.303 (2014).

9.  The criteria for a grant of service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.303 (2014).

10.  The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131,1154, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304,


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  


At the September 2014 Board hearing and in a statement received in November 2014, the Veteran withdrew his appeal as to the issues of entitlement to service connection for an ulcer disorder, anemia, sleep apnea, bilateral restless leg syndrome and a kidney disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.  



II.  Service Connection Claims

As the Board's decision to grant service connection herein for the remaining issues on appeal constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations in regard to these issues. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back, Right Hip, Left Hip and Cervical Spine Disorders

The Veteran is seeking service connection for low back, right hip, left hip, and cervical spine disorders.  As the same evidence is applicable to all of these disorders, the Board has addressed these matters under the same analysis. 

In his statements of record and at the Board hearing, the Veteran has asserted that his disabilities of the low back, right hip, left hip, and cervical spine are due to his duties as a navigator and radar intercept officer while on active duty in the Air Force.  He reported flying over 2000 hours and due to his flight duties, he developed arthritis of these joints due to the accumulative toll from aircraft test work.  He claimed that he experienced repetitive G force exposures during high performance flying, vibrations associated with flying, uncomfortable positions during flight, prolonged flight restrains, hard lands and other impacts or stress on the body caused by high performance flying.   

Service treatment records are silent with respect to any injuries to the low back, hips or cervical spine.  The Veteran's March 1969 service examination prior to discharge showed that the lower extremities, neck, and spine were all evaluated as clinically normal.  Moreover, in his contemporaneous medical history, the Veteran expressly denied any recurrent back pain.  The medical history is also silent with respect to any complaints pertaining to the neck, hips, and back.  However, these records do contain numerous medical recommendations for flying duty.  

Moreover, the Veteran's service personnel records further document that the Veteran's specialties in the Air Force were radar intercept officer and navigator.  These records also show that the Veteran participated in numerous aviation training courses.  Moreover, the Veteran had active duty service for 13 years.  In turn, it would appear that he would have had significant flying time during active service.  Moreover, the Board observes that the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, the Veteran's statements concerning his experiences while flying are consistent with his duties as a navigator/radar intercept officer as documented in his service records.  As such, his assertions concerning his flight duties and experiences in service are deemed credible.  

Post-service private treatment records showed treatment for the Veteran's musculoskeletal disorders of the back, hips, and neck.  In sum, these records document that the Veteran underwent a lumbar laminectomy in 1997 due to moderate spinal stenosis.  The records also note that a March 1998 MRI showed C5-6 disc protrusion of the cervical spine.  The record also show findings of degenerative joint disease in both hips.  However, nothing in these records provide any sort of etiological opinion. 

In support of his claim, the Veteran submitted an October 2009 private opinion by L.S.H., M.D., who had been his primary care physician since 1985.  The examiner indicated that the Veteran conditions and syndromes are consistent with and may be the result of any number of traumatic events related to his military service.  However, in a February 2011 opinion, Dr. L.S.H. indicated that the cause of the Veteran's medical conditions was currently unknown, but that the Veteran and his wife felt that his military service may have caused or exacerbated his health problems.  Unfortunately, these opinions were not definitive or specific.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  As such, these opinions were not adequate to support a grant of service connection.  

However, significantly, the same private doctor prepared another opinion in October 2014.  He summarized all of the events described by the Veteran while flying, including experiencing repeated vibrations, sudden altitude changes, and G maneuvers.  The examiner determined that it was as likely as not that these events in service caused the traumatic stress injuries to the Veteran's spine and hips.  He documented numerous studies and journal articles that supported his medical opinion and explained the causal affect between high G forces experienced during taking off and landing in flight acceleration and the Veteran's skeletal injuries.  The examiner also observed that in the radar intercept officer position, the person was often caught unaware and unprepared for erratic maneuvers and sudden acceleration/high G forces.  The examiner further noted that he knew of no other accidents or stressors that could have caused the degenerative changes.  All of the disorders were consistent with traumatic injury, and consistent with the types of injuries that as likely as not occurred as result of the experiences described by the Veteran.  

The Board observes that in the October 2014 opinion, the private examiner considered the Veteran's service history in the report and was aware of the Veteran's medical history as he had been the his primary physician for many years.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is also no medical evidence of record that refutes this opinion.  

Therefore, based on the October 2014 private opinion and resolving all doubt in favor of the Veteran, the Board finds that service connection for degenerative disc disease of the thoracolumbar spine, degenerative changes of the right and left hips, and degenerative disc disease of the cervical spine is warranted.  Again, the Veteran's lay statements concerning his experiences in service are consistent with his in-service duties and, thus, deemed credible.  Importantly, the October 2014 private opinion determined that the Veteran's current disabilities were at least as likely as not caused by or the result of the Veteran's duties as a navigator/radar intercept officer.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for degenerative disc disease of the thoracolumbar spine, degenerative changes of the right and left hips, and degenerative disc disease of the cervical spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Acquired Psychiatric Disorder, to include PTSD.

The Veteran's is also seeking service connection for an acquired psychiatric disability, including PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In the instant case, the Veteran's DD Form 214 and his service personnel records do not contain any indicator that he engaged in combat.  Moreover, he has not asserted that his stressors are related to a fear of hostile military or terrorist activity.  Thus, as it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In his statements of record and at the Board hearing, the Veteran has reported that during his duties as a radar intercept officer and navigator, he experienced multiple incidences of  "close calls" where the aircraft almost crashed while testing air-craft systems.  Essentially, the Veteran asserts that these in-service near-death experiences caused his current PTSD.  In support of his claim, he has also submitted lay statements from coworkers, friends, and his wife describing his current psychiatric symptoms.    

Post-service private treatment records showed treatment for depression and anxiety.  However, in August 2014, the Veteran was referred for a VA mental health consultation due to a positive PTSD screening.  The examiner acknowledged the Veteran's reported in-service stressors and, after examining the Veteran, the clinical psychologist diagnosed the Veteran with PTSD.  In a September 2014 addendum, the examiner concluded that the Veteran endorsed a full range of PTSD symptoms, elevated score on PCL, and endorsement of active duty trauma.  The Veteran did meet the full DSM-IV PTSD criteria and he was admitted for treatment for military related PTSD.  

In support of his claim, the Veteran also submitted a September 2014 private opinion prepared by an examiner identified as an Instructor Fellow in Neurology.  The examiner indicated that she had reviewed the Veteran's service records and, in her opinion, his condition of PTSD was at least as likely as not a result of his service.  In the course of his duties, the Veteran had experienced multiple near-death events.  One of these events persistently replayed in his mind, intruding upon his thoughts. 
 
The Board now turns to whether the Veteran has a diagnosis of PTSD based on his in-service stressors.  Although there is no clear evidence to corroborate the Veteran's assertions, the Board observes that during the course of the appeal and when seeking medical treatment, the Veteran has been consistent in all of his statements concerning his in-service stressors.  Again, as a layperson, the Veteran is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As noted above, the Veteran's service records document numerous aviation training courses.  Again, the Veteran had active duty service for 13 years and, thus, it would appear that he would have significant flying time.  As such, the Veteran's statements concerning his experiences while flying are consistent with his duties as a navigator/radar intercept officer as documented in his service records.  The Board has no clear reason to doubt his credibility.  The Board also finds it significant that the VA examiner and private doctor found that the Veteran's in-service stressors were sufficient to support a diagnosis of PTSD.  As such, when resolving reasonable doubt in favor of the Veteran, and given that the Veteran's stressors are consistent with the circumstances of his service, the Board finds that there is sufficient circumstantial evidence to corroborate his in-service stressors.  

Moreover, a private medical doctor and a VA medical examiner have diagnosed the Veteran with PTSD based on his corroborated in-service stressors of experiencing many near-death events while flying during the course of his duties.  Therefore,  based on the analysis above, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

In reaching such decision, the Board recognizes that the Veteran's post-service treatment records also show treatment for depression and anxiety.  Nevertheless, the most current diagnosis for the Veteran's mental disorder is PTSD and the medical evidence shows that his psychiatric symptoms, to include depression and anxiety, have been attributed to this disorder.  Therefore, the Board's decision granting service connection for PTSD represents a full grant of the benefit sought on appeal.  


ORDER

The appeal pertaining to the issue of entitlement to service connection for an ulcer disorder is dismissed.  

The appeal pertaining to the issue of entitlement to service connection for anemia is dismissed.  

The appeal pertaining to the issue of entitlement to service connection for sleep apnea is dismissed.  

The appeal pertaining to the issue of entitlement to service connection for bilateral restless leg syndrome is dismissed.  

The appeal pertaining to the issue of entitlement to service connection for a kidney  disorder is dismissed.  

Service connection for degenerative disc disease of the thoracolumbar is granted.  

Service connection for degenerative changes of the right hip is granted.  

Service connection for degenerative changes of the left hip is granted.  

Service connection for degenerative disc disease of the cervical spine is granted.  

Service connection for PTSD is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


